Quarterly Statement of Investments | See Notes to Statement of Investments. Templeton Developing Markets Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Developing Markets Trust (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in securities and other financial investments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Fund
